The defendant asked the plaintiff, who was a witness in his own behalf, "if the question whether he was landlord of the defendant was not before tried in this action and found against the plaintiff," stating that the purpose of the question was to impeach the witness. The question was admitted over the plaintiff's objection. The witness answered "Yes." The plaintiff excepted. We fail to see how the fact that another jury in trying the case had found this fact against the plaintiff could impeach him. Still less was it competent to throw light upon the question at issue whether the relation between the plaintiff and defendant had been that of landlord and tenant. That depended upon what was the agreement between the parties, and not upon the opinion *Page 180 
which a jury in a former trial had formed in regard to it. It may be that if the witness had answered "No," the error would have been harmless and disregarded on that account. But he answered "Yes." This was to throw into the jury box the weight of the opinion of a former jury upon the matter in issue, and was calculated to prejudice the plaintiff.
Error.
(279)